

Exhibit 10.1
Restricted Stock Units (Annual)                               


Award Date: February 22, 2018
ex101q12018image1a01.gif [ex101q12018image1a01.gif]






THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING
SECURITIES THAT HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933


Dear Awardee:


On behalf of the Management Development and Compensation Committee (“Committee”)
of the Board of Directors, I am pleased to tell you that the Committee has
awarded you Restricted Stock Units (“RSUs”). Each RSU entitles you, upon
satisfaction of the continuous employment and other requirements set forth in
this letter and the Plan, to receive from Lockheed Martin Corporation
(“Corporation”): (i) one (1) share of the Corporation’s common stock, par value
$1.00 per share (“Stock”); and (ii) a cash payment equal to the sum of any cash
dividends paid to stockholders of the Corporation during the Restricted Period
(as defined below), each in accordance with the terms of this letter, the
Lockheed Martin Corporation 2011 Incentive Performance Award Plan (“Plan”), as
amended, and any rules and procedures adopted by the Committee.


This letter constitutes the Award Agreement for your RSUs and sets forth some of
the terms and conditions of your Award under the Plan, as determined by the
Committee. Additional terms and conditions, including tax information, are
contained in the Plan and in the Prospectus relating to the Plan of which the
Plan and this Award Agreement are a part. In the event of a conflict between
this letter and the Plan, the Plan document will control. The number of RSUs
awarded to you and the Prospectus are available at
http://www.stockplanconnect.com.


The term Restricted Stock Unit or RSU as used in this Award Agreement refers
only to the Restricted Stock Units awarded to you under this Award Agreement.
References to the “Corporation” include Lockheed Martin Corporation and its
Subsidiaries.


Except as described in Section 9, your Award is not effective or enforceable
until you properly acknowledge your acceptance of the Award by completing the
electronic receipt or returning an executed copy of this Award Agreement to the
Vice President of Compensation and Performance Management as instructed below as
soon as possible but in no event later than May 31, 2018. Except as described in
Section 9, if you do not properly acknowledge your acceptance of this Award
Agreement on or before May 31, 2018, this Award will be forfeited.


Assuming prompt and proper acknowledgement of your acceptance of this Award
Agreement as described above and in Section 9, this Award will be effective as
of the Award Date. Acceptance of this Award Agreement constitutes your consent
to any action taken under the Plan consistent with its terms with respect to
this Award and your agreement to be bound by the restrictions contained in
Section 15 and Exhibit A (“Post-Employment Conduct Agreement”) and Exhibit B
(“Stock Ownership Requirements”), as amended from time to time.









--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 2












1.
CONSIDERATION FOR AWARD



The consideration for the RSUs is your continued service to the Corporation as
an Employee during the Restricted Period set forth below. If you do not continue
to perform services for the Corporation as an Employee during the entire
Restricted Period as set forth below under “RESTRICTED PERIOD, FORFEITURE,” your
Award will be forfeited in whole or in part.


2.
RIGHTS OF OWNERSHIP, RESTRICTIONS ON TRANSFER



During the Restricted Period, your RSUs will be subject to forfeiture. Until the
Restricted Period ends with respect to a particular RSU and a share of Stock is
delivered to you, you generally will not have the rights and privileges of a
stockholder. In particular, you will not have the right to vote your RSUs on any
matter put to the stockholders of the Corporation; you may not sell, transfer,
assign, pledge, use as collateral or otherwise dispose of or encumber RSUs; and
you will not have the right to receive any dividends paid to stockholders or
dividend equivalents on the RSUs.


Upon expiration or termination of the Restricted Period with respect to your
RSUs, and subject to the forfeiture provisions set forth below, each RSU for
which the restrictions have lapsed will be exchanged for a certificate (either
in paper or book entry form) evidencing one (1) share of Stock issued in your
name and an amount equal to the cash dividends that would have been paid to you
had you owned such share from the Award Date until the expiration or termination
of the Restricted Period (“Deferred Dividend Equivalents” or “DDEs”). Your
shares and the cash payment for the DDEs will be delivered to you as soon as
practicable, but not later than sixty (60) days after the expiration or
termination of the Restricted Period, and in no event later than the March 15
following the expiration or termination of such Restricted Period.


The certificates delivered to you may contain any legend the Corporation
determines is appropriate under the securities laws.


You are responsible for payment of all Taxes imposed on you as a result of the
Award. The Corporation will comply with all applicable U.S. Tax withholding
requirements applicable to the RSUs, the DDEs, and associated Stock. Please see
the prospectus for the Plan for a discussion of certain material U.S. Tax
consequences of the Award. Any withholding Tax on shares of Stock (and
associated DDEs) deliverable to you will be satisfied by means of the
Corporation’s reducing the number of shares of Stock (and associated DDEs)
deliverable to you in respect of a vested Award. If you are an Insider at the
time of income tax withholding, the Corporation will base withholding on the
highest individual tax rate. If you are not an Insider at the time of income tax
withholding, the Corporation will base withholding on the highest individual tax
rate, unless you elect otherwise in accordance with procedures established by
the Corporation during an election window offered by the Corporation. If you
elect a lower tax rate for withholding, then you may owe additional taxes as a
result of the payment of the Award.


If any Tax withholding is required with respect to any Award (including with
respect to associated DDEs) during the Restricted Period, the Corporation
generally shall accelerate vesting on a number of shares of Stock and/or DDEs
with a value equal to the Tax withholding obligation and the vested shares of
Stock and/or vested DDEs will be used to satisfy the Tax withholding obligation.
Your Award will be reduced by the number of shares of Stock and/or DDEs that are
accelerated pursuant to the prior sentence.









--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 3










The Corporation shall also have the right to (i) offset any other obligation of
the Corporation to you (including, but not limited to withholding from your
salary) by an amount sufficient to satisfy the Tax withholding obligation, or
(ii) require you (or your estate) to pay the Corporation an amount equal to the
Tax withholding obligation.


If you are a taxpayer in a country other than the U.S., you agree to make
appropriate arrangements with the Corporation or its subsidiaries for the
satisfaction of all income and employment tax withholding requirements, as well
as social insurance contributions applicable to the RSUs, the DDEs, and
associated Stock. Please see the tax summary for your country at
http://www.stockplanconnect.com. If you are a taxpayer in a country other than
the U.S., you represent that you will consult with your own tax advisors in
connection with this Award and that you are not relying on the Corporation for
any tax advice.


If a payment under this Award constitutes nonqualified deferred compensation
under Section 409A of the Code, no payment due upon termination of employment
shall be made unless the termination of employment is a “separation from
service” as defined in Section 409A of the Code and accompanying regulations. In
the event Code section 409A(a)(2)(B)(i) applies because you are a specified
employee receiving a distribution on account of a termination of employment,
delivery of Stock and the DDEs may be delayed for six months from such date.
Similarly, if you are an Insider subject to the reporting provisions of Section
16(a) of the Securities Exchange Act of 1934 (“Exchange Act”), delivery of Stock
following the expiration of the Restricted Period for any reason may be delayed
for six months. For example, if the delivery of the Stock would result in a
nonexempt short-swing transaction under Section 16(b) of the Exchange Act,
delivery will be delayed until the earliest date upon which the delivery either
would not result in a nonexempt short-swing transaction or would otherwise not
result in liability under Section 16(b) of the Exchange Act.


After the Stock is delivered to you, you will enjoy all of the rights and
privileges associated with ownership of the shares, including the right to vote
on any matter put to stockholder vote, to receive dividends, and to encumber,
sell or otherwise transfer the shares. You should note, however, that, while the
shares would thus be free of the restrictions imposed during the Restricted
Period, your ability to sell or pledge the shares may be limited under the
federal securities laws or corporate policy.


In the event of your death, the Stock and cash payment for the DDEs in respect
of your RSUs will be transferred to your estate.


3.
RESTRICTED PERIOD, FORFEITURE



Except as otherwise provided in Section 4 below or as required to satisfy a Tax
withholding obligation as provided in Section 2 above, all of your RSUs will be
forfeited and all of your rights to the RSUs and to receive Stock for your RSUs
and to receive cash payment for the DDEs will cease without further obligation
on the part of the Corporation unless (i) except as described in Section 9, you
personally accept this Award Agreement as provided in Section 9 by May 31, 2018,
and (ii) you provide services to the Corporation as an Employee of the
Corporation throughout the entire Restricted Period. The Restricted Period
begins on the Award Date and terminates on February 22, 2021, subject only to
the specific exceptions provided below.









--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 4










4.
DEATH, DISABILITY, LAYOFF, RETIREMENT



(a)
Death and Disability



Your RSUs and the DDEs will immediately vest and no longer be subject to the
continuing employment requirement if:


(i)
you die while still employed by the Corporation; or



(ii)
you terminate employment as a result of your total disability. Your employment
will be treated as terminating because of a total disability on the date you
commence receiving a benefit under the Corporation’s long-term disability plan
in which you participate (or, if you are not enrolled in the Corporation’s
long-term disability plan, on the date on which long-term disability benefits
would have commenced under the plan under which you would have been covered, had
you enrolled, using the standards set forth in that plan).



The vested RSUs will be exchanged for shares of Stock, and the DDEs will be paid
in cash as soon as practicable, but no later than sixty (60) days after the date
of your termination of employment, on account of death or total disability, and
in no event later than March 15 following the year in which such termination
occurs.


(b)
Retirement or Layoff



If you retire or are laid off by the Corporation (including through a voluntary
separation program that constitutes a window program under Code section 409A)
and the effective date of your retirement or layoff is after August 22, 2018,
but before February 22, 2021, you will continue to vest in your RSUs and the
DDEs as if you had remained employed by the Corporation until February 22, 2021.
The effective date of your retirement is the first day of the month following
the date you terminate services with the Corporation. Notwithstanding the
foregoing, if you are an employee who has been identified by the Corporation as
subject to Divestiture (as defined in Section 6 below), and the effective date
of your layoff is after the Award Date but before August 22, 2018, you will
continue to vest in your RSUs and the DDEs as if you remained employed by the
Corporation until February 22, 2021.


The vested RSUs will be exchanged for shares of Stock, and the related DDEs
associated with the vested portion of your RSUs will be paid in cash as soon as
practicable, but no later than sixty (60) days after February 22, 2021, and in
no event later than March 15, 2021.


For purposes of this provision, the term “retirement” means retirement from
service following attainment of (i) age 55 and ten years of service (at the time
of termination), or (ii) age 65.


If you are employed in Canada, for purposes of the Award Agreement, the date of
termination of employment will be the last day of actual and active employment.
For the avoidance of doubt, except as may be required by applicable minimum
standards legislation, no period of notice or payment in lieu of notice that is
given or that ought to have been given under any applicable law or contract in
respect of such termination of employment that follows or is in respect of a
period after your last day of actual and active employment, if any, will be
considered as extending your period of employment for purposes of determining
your entitlement under this Award Agreement.







--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 5












5.
RESIGNATION OR TERMINATION BEFORE FEBRUARY 22, 2021



Except where prohibited by law, if you resign or your employment otherwise
terminates before February 22, 2021, other than on account of death, disability,
layoff, or retirement (as described above), or Divestiture or Change in Control
(as described below), you will forfeit your RSUs and the related DDEs on the
date of your termination.


Except where prohibited by law, if your employment terminates before February
22, 2021, by action of the Corporation due to your misconduct, then you will
forfeit your RSUs and the associated DDEs on the date of your termination. If
your employment terminates due to your misconduct after August 22, 2018, but
before February 22, 2021, then you will not be eligible for continued vesting
under Section 4(b) of the Award Agreement, even if at the time of your
termination due to misconduct you have attained (i) age 55 and ten years of
service, or (ii) age 65. The business area or Enterprise Operations review
committee responsible for determinations of misconduct, or the Committee if you
are an Elected Officer, will determine if your employment terminates due to
misconduct.


6.
DIVESTITURE



In the event of a Divestiture (as defined below) of all or substantially all of
a business operation of the Corporation and such Divestiture results in the
termination of your employment with the Corporation or its subsidiaries and the
transfer of such employment to the other party to the Divestiture or the entity
resulting from the Divestiture (or its affiliate), then the Committee may
arrange for such other party or entity to assume or continue your RSUs or
substitute equivalent restricted securities for your RSUs, with the same terms
and conditions that apply to your RSUs pursuant to this Award Agreement, and the
remainder of this Section 6 shall not apply.


If (i) such assumption, continuance or substitution of your RSUs does not occur,
(ii) the Divestiture results in the termination of your employment with the
Corporation or its subsidiaries, and (iii) your employment transfers to the
other party to the Divestiture or the entity resulting from the Divestiture (or
its affiliate), then the following rules will apply:


(a)    Prorata Vesting. You shall be eligible to receive a fraction of your RSUs
and the associated DDEs with respect to such fraction. The numerator of such
fraction shall equal the number of days in the Restricted Period before your
employment as an Employee terminated due to the Divestiture, and the denominator
shall equal the total number of days in the Restricted Period. Fractional shares
shall be rounded up to the next whole share.


(b)    Special Rule if Retirement Eligible. Notwithstanding Section 6(a)
immediately above, if at the time your employment with the Corporation or its
subsidiaries terminates due to Divestiture and transfers to the other party to
the Divestiture or the resulting entity to the Divestiture (or its affiliate),
you are eligible for retirement treatment under Section 4(b) above (without
regard to whether your termination occurs after August 22, 2018), then the
Corporation will treat you as having retired and apply the vesting provision in
Section 4(b) above to your RSUs.


(c)    No Further Rights. The Committee shall have complete and absolute
discretion to make the determinations called for under this Section 6, and all
such determinations shall be binding on you and on any person who claims all or
any part of your RSUs and associated DDEs on your behalf as well as on the
Corporation. If you terminate employment during the Restricted







--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 6










Period due to Divestiture but are eligible to receive a portion of your RSUs and
associated DDEs as a result of this Section 6, payment of such portion of your
RSUs and associated DDEs shall be in full satisfaction of all rights you have
under this Award Agreement and you will receive shares of Stock in exchange for
RSUs and the cash payment for the DDEs as soon as practicable, but no later than
sixty (60) days after your termination of employment with the Corporation.


For the purposes of this Section 6, the term “Divestiture” shall mean a
transaction that results in the transfer of control of the business operation
divested to any person, corporation, association, partnership, joint venture,
limited liability company or other business entity of which less than 50% of the
voting stock or other equity interests (in the case of entities other than
corporations), is owned or controlled directly or indirectly by the Corporation,
by one or more of the Corporation’s subsidiaries or by a combination thereof.


7.
CHANGE IN CONTROL DURING THE RESTRICTED PERIOD



In the event of a consummation of a Change in Control during the Restricted
Period, the number of RSUs subject to this Award and associated DDEs will become
vested (i) on the effective date of the Change in Control if the RSUs are not
assumed, continued, or equivalent restricted securities are not substituted for
the RSUs by the Corporation or its successor, or (ii) if the RSUs are assumed,
continued or substituted by the Corporation or its successor, on the effective
date of your involuntary termination by the Corporation or its successor other
than for Cause (as defined herein, not including death or Total Disability) or
your voluntary termination with Good Reason (as defined herein), in either case,
within the 24-month period following the consummation of the Change in Control.


In the event the RSUs and associated DDEs vest in accordance with this Section 7
(whether immediately following the Change in Control or following your
termination), the shares of Stock or equivalent substituted securities in which
you have become vested and the associated DDEs (less any Tax withholding) shall
be delivered to you within 14 days of the date on which you become vested.


(a)
“Cause” shall mean either of the following:



(i)
Conviction for an act of fraud, embezzlement, theft or other act constituting a
felony (other than traffic-related offenses or as a result of vicarious
liability); or



(ii)
Willful misconduct that is materially injurious to the Corporation’s financial
position, operating results or reputation; provided, however that no act or
failure to act shall be considered “willful” unless done, or omitted to be done,
by you (a) in bad faith; (b) for the purpose of receiving an actual improper
personal benefit in the form of money, property or services; or (c) in
circumstances where you had reasonable cause to believe that the act, omission,
or failure to act was unlawful.



(b)“Good Reason” shall mean, without your express written consent, the
occurrence of any one or more of the following after the Change in Control:









--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 7










(i)
A material and substantial reduction in the nature or status of your authority
or responsibilities;



(ii)
A material reduction in your annualized rate of base salary;



(iii)
A material reduction in the aggregate value of your level of participation in
any short or long term incentive cash compensation plan, employee benefit or
retirement plan or compensation practices, arrangements, or policies;

 
(iv)
A material reduction in the aggregate level of participation in equity-based
incentive compensation plans; or



(v)
Your principal place of employment is relocated to a location that is greater
than 50 miles from your principal place of employment on the date the Change in
Control is consummated.



Your continued employment following an event that would constitute a basis for
voluntary termination with Good Reason shall not constitute Good Reason if you
consent to, or waive your rights with respect to any circumstances constituting
Good Reason. In addition, the occurrence of an event described in (i) through
(v) shall constitute the basis for voluntary termination for Good Reason only if
you provide written notice of your intent to terminate employment within 90 days
of the first occurrence of such event and the Corporation has had at least 30
days from the date on which such notice is provided to cure such occurrence. If
you do not terminate employment for Good Reason within 180 days after the first
occurrence of the applicable grounds, then you will be deemed to have waived
your right to terminate for Good Reason with respect to such grounds.


8.
AMENDMENT AND TERMINATION OF PLAN OR AWARDS



As provided in Section 9 of the Plan, subject to certain limitations contained
within Section 9, the Board of Directors may at any time amend, suspend or
discontinue the Plan and the Committee may at any time alter or amend this Award
Agreement. Notwithstanding Section 9 of the Plan, no such amendment, suspension
or discontinuance of the Plan or alteration or amendment of Award Agreements
will, except with your express written consent, adversely affect your rights
under this Award Agreement. This Award Agreement shall not be amended or
interpreted in a manner that is reasonably believed to result in the imposition
of Tax under Code section 409A.


9.
ACCEPTANCE OF AWARD



No Award is enforceable until you properly acknowledge your acceptance by
completing the electronic receipt or returning an executed copy of this Award
Agreement to the Vice President of Compensation and Performance Management as
soon as possible but in no event later than May 31, 2018. Acceptance of this
Award Agreement must be made only by you personally or by a person acting
pursuant to a power of attorney in the event of your inability to acknowledge
your acceptance (and not by your estate, your spouse or any other person) and
constitutes your consent to any action taken under the Plan consistent with its
terms with respect to this Award. Notwithstanding the foregoing, this Award will
be enforceable and deemed accepted, and will not be forfeited, if you are unable
to accept this Award Agreement personally by May 31, 2018, due to your death,
disability, incapacity, deployment in the Armed Forces, or similar unforeseen
circumstance as determined by the Corporation in its discretion. The Committee
has authorized







--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 8










electronic means for the delivery and acceptance of this Award Agreement. If you
desire to accept this Award, you must acknowledge your acceptance and receipt of
this Award Agreement, either electronically or by signing and returning a copy
of this letter on or before May 31, 2018, as follows:


(a)
Electronic Acceptance: Go to http://www.stockplanconnect.com; or



(b)By Mail: Nick Lossia, Vice President of Compensation and Performance
Management, Lockheed Martin Corporation, Mail Point 126, 6801 Rockledge Drive,
Bethesda, MD 20817.


Assuming prompt and proper acknowledgment of this Award Agreement as described
above, this Award will be effective as of the Award Date.


Except as described above, if you do not personally acknowledge your acceptance
of this Award Agreement on or before May 31, 2018, this Award will be forfeited
as noted above.


10.
POST-EMPLOYMENT COVENANTS



Except where prohibited by law, by accepting this Award Agreement as described
in Section 9, you agree to the terms of the Post-Employment Conduct Agreement
contained in Exhibit A to this Award Agreement.


11.
STOCK OWNERSHIP REQUIREMENTS



Except where prohibited by law, by accepting this Award Agreement through the
procedure described in Section 9, you acknowledge receipt of the Stock Ownership
Requirements (“Ownership Requirements”) attached as Exhibit B and agree to
comply with such Ownership Requirements as amended from time to time. If you are
not a Vice President (or above) on February 22, 2018, but you are promoted to
Vice President (or above) prior to February 22, 2021, the Ownership Requirements
as in effect at that time shall become applicable to you on the date of your
promotion to Vice President (or above).


12.
DATA PRIVACY CONSENT FOR EMPLOYEES LOCATED OUTSIDE OF THE UNITED STATES



To the extent recognized under applicable law, you hereby explicitly and
unambiguously consent to the collection, use and transfer, in electronic or
other form, of your Personal Data (defined below) as described in this Award
Agreement by and among the Corporation for the exclusive purpose of
implementing, administering and managing your participation in the Plan.
You understand that the Corporation collects, holds, uses, and processes certain
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares or
directorships held in the Corporation, details of all awards or any other
entitlement to shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the purpose of implementing, administering and
managing the Plan (“Personal Data”). The Corporation acts as the
controller/owner of this Personal Data, and processes this Personal Data for
purposes of implementing, administering, and managing the Plan. The Corporation
protects the Personal Data that it receives in the United States from the
European Union in accordance with the EU-U.S. Privacy Shield. You can obtain
further information about Privacy Shield in the







--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 9










Corporation's European Employee Privacy Notice, which can currently be accessed
through the Corporation's Cross Function Procedure CRX-017.
You understand that Data may be transferred to any third parties assisting in
the implementation, administration and management of the Plan, that these
recipients may be located in your country or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than your country.
You may request a list with the names and addresses of any third party
recipients of the Personal Data by contacting your local human resources
representative. Where disclosing Personal Data to these third parties, the
Corporation provides appropriate safeguards for protecting the transfer of your
Personal Data, such as establishing standard data protection clauses with the
third parties as adopted by the European Commission. You may request a copy of,
or information about, such safeguards by contacting your local human resources
representative. You authorize these third party recipients to receive, possess,
use, retain and transfer your Personal Data, in electronic or other form, for
the purposes of implementing, administering and managing your participation in
the Plan, including any requisite transfer of such Personal Data as may be
required to a broker or other third party with whom the Corporation may elect to
administer the settlement of any award. You understand that Personal Data will
be held only as long as is necessary to implement, administer and manage your
participation in the Plan and comply with applicable legal requirements.
To the extent provided by your local law, you may, at any time, have the right
to request: access to your Personal Data, rectification of your Personal Data,
erasure of your Personal Data, restriction of processing of your Personal Data,
and portability of your Personal Data. You may also have the right to object, on
grounds related to a particular situation, to the processing of your Personal
Data, as well as to refuse or withdraw the consents herein, in any case without
cost, by contacting in writing your local human resources representative. You
understand, however, that refusing or withdrawing your consent may affect your
ability to participate in the Plan. For more information on the consequences of
your refusal to consent or withdrawal of consent, you understand that you may
contact your local human resources representative.
13.
EMPLOYEE ACKNOWLEDGEMENT



You acknowledge and agree as follows:


(a)the Plan is discretionary in nature and that the Committee may amend,
suspend, or terminate it at any time;


(b)the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of any RSUs, or benefits in
lieu of any RSUs even if RSUs have been granted repeatedly in the past;


(c)all determinations with respect to such future RSUs, if any, including but
not limited to the times when RSUs shall be granted or when RSUs shall vest,
will be at the sole discretion of the Committee;


(d)your participation in the Plan is voluntary;


(e)the value of the RSUs is an extraordinary item of compensation, which is
outside the scope of your employment contract (if any), except as may otherwise
be explicitly provided in your employment contract;







--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 10












(f)the RSUs are not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating termination, severance,
resignation, redundancy, end of service, or similar payments, or bonuses,
long-service awards, pension or retirement benefits;


(g)the RSUs shall expire upon termination of your employment for any reason
except as may otherwise be explicitly provided in the Plan and this Award
Agreement;


(h)the future value of the shares is unknown and cannot be predicted with
certainty;
 
(i)no claim or entitlement to compensation or damages arises from the
termination of the RSUs or diminution in value of the RSUs or Stock and you
irrevocably release the Corporation and your employer from any such claim that
may arise; and


(j)if I am a resident of Turkey, that the offer of this Award has been made by
the Corporation to you personally in connection with your existing relationship
with the Corporation or one or more of its affiliates, subsidiaries and/or
related companies, and further, that the Award, the related shares of the Stock
and the related offer thereof are not subject to regulation by any securities
regulator in Turkey, or otherwise outside of the U.S.


14.
ENGLISH LANGUAGE



You have received the terms and conditions of this Award Agreement and any other
related communications, and you consent to having received these documents in
English. If you have received this Award Agreement or any other documents
related to the Plan translated into a language other than English, and if the
translated version is different from the English version, the English version
will control.


Quebec Residents Only: The Parties have agreed that this Award Agreement, the
Plan as well as any notice, document or instrument relating to them be drawn up
in English only. You acknowledge that, upon your reasonable request, the
Corporation will provide a French translation of such documents to you. Les
parties aux présentes ont convenu que la présente accord, le "Plan," ainsi que
tous autres avis, actes ou documents s'y rattachant soient rédigés en anglais
seulement. Vous reconnaissez que, à votre demande raisonnable, "the Corporation"
fournit une traduction française de ces documents à vous.


15.
ELECTRONIC DELIVERY



By executing this Award Agreement, you consent to receive copies of the
Prospectus applicable to this Award from this internet site
(http://www.stockplanconnect.com) as well as to electronic delivery of the
Corporation’s annual report on Form 10-K, annual proxy statement and quarterly
reports on Form 10-Q. This consent can only be withdrawn by written notice to
the Vice President of Compensation and Performance Management at the address
noted above. The Corporation may, in its sole discretion, decide to deliver any
documents related to RSUs awarded under the Plan or future RSUs that may be
awarded under the Plan by electronic means or request your consent to
participate in the Plan by electronic means. You hereby consent to receive such
documents by electronic delivery and agree to participate in the Plan through
any on-line or electronic system established and maintained by the Corporation
or another third party designated by the Corporation.









--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 11










16.
CURRENCY EXCHANGE RISK



If your functional currency is not the U.S. dollar, you agree and acknowledge
that you will bear any and all risk associated with the exchange or fluctuation
of currency associated with the RSUs, including without limitation sale of the
Shares and payment of DDEs (the “Currency Exchange Risk”). Any cash payments due
to you under this Award Agreement will be converted to your functional currency
at the rate determined by the Corporation, in its discretion, on the last day of
the Restricted Period. You waive and release the Corporation and its
subsidiaries from any potential claims arising out of the Currency Exchange
Risk.


17.
EXCHANGE CONTROL REQUIREMENTS



You agree and acknowledge that you will comply with any and all exchange control
requirements applicable to the RSUs and the sale of Shares and any resulting
funds including, without limitation, reporting or repatriation requirements.


18.
MISCELLANEOUS



If you are on leave of absence, for the purposes of the Plan, you will be
considered to still be in the employ of the Corporation unless otherwise
provided in an agreement between you and the Corporation.


Nothing contained in this Award Agreement shall confer upon you any right of
continued employment by the Corporation or guarantee that any future awards will
be made to you under the Plan. In addition, nothing in this Award Agreement
limits in any way the right of the Corporation to terminate your employment at
any time. Neither the value of the RSUs awarded to you nor the DDEs will be
taken into account for other benefits offered by the Corporation, including but
not limited to pension benefits. Notwithstanding any other provision of this
Award Agreement to the contrary, no Stock will be issued to you pursuant to this
Award Agreement within six months from the Award Date.


Transactions involving Stock delivered under this Award Agreement are subject to
the securities laws and CPS 722 (a copy of which has been made available to
you). Among other things, CPS 722 prohibits employees of the Corporation from
engaging in transactions that violate securities laws or involve hedging or
pledging stock. Insiders are subject to additional restrictions. The Corporation
recommends that Insiders consult with the Senior Vice President, General Counsel
and Corporate Secretary or her staff before entering into any transactions
involving Stock or RSUs.


You have no rights as a stockholder to any securities covered by this Award
Agreement until the date on which you become the holder of record of such
securities. Capitalized terms used, but not defined herein, shall have the
meanings ascribed to them in the Plan.









--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 12










Sincerely,






Patricia L. Lewis
Senior Vice President,
Human Resources




(For written acceptance, please complete, sign, and return by mail.)




By accepting this Award Agreement as described in Section 9, employees outside
the United States are consenting to the processing of Personal Data as described
in Section 12.


Signed by:


 
 
 
Signature
 
Date
 
 
 
 
 
 
Print Name
 
Employee ID
















--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 13










Exhibit A
Post-Employment Conduct Agreement
(RSU Grant)


This Post-Employment Conduct Agreement (this “PECA”) attached as Exhibit A to
the Award Agreement with an Award Date of February 22, 2018, (the “Award
Agreement”) is entered into in consideration of, among other things, the grant
of restricted stock units to me under the Award Agreement (the “RSUs”) pursuant
to the Lockheed Martin Corporation 2011 Incentive Performance Award Plan, as
amended (the “Plan”). References to the “Corporation” shall include Lockheed
Martin Corporation and its Subsidiaries. By accepting the RSUs, I agree as
follows:


1.Restrictions Following Termination of Employment.


(a)Covenant Not To Compete – Without the express written consent of the
”Required Approver” (as defined in Section 6), during the one-year period (or
two-year period for Elected Officers) following the date of my termination of
employment (the “Termination Date”) with the Corporation, I will not, directly
or indirectly, be employed by, provide services to, or advise a “Restricted
Company” (as defined in Section 6), whether as an employee, advisor, director,
officer, partner or consultant, or in any other position, function or role that,
in any such case,


(i)
oversees, controls or affects the design, operation, research, manufacture,
marketing, sale or distribution of “Competitive Products or Services” (as
defined in Section 6) of or by the Restricted Company, or



(ii)
would involve a substantial risk that the “Confidential or Proprietary
Information” (as defined in Section 1(c) below) of the Corporation (including
but not limited to technical information or intellectual property, strategic
plans, information relating to pricing offered to the Corporation by vendors or
suppliers or to prices charged or pricing contemplated to be charged by the
Corporation, information relating to employee performance, promotions or
identification for promotion, or information relating to the Corporation’s cost
base) could be used to the disadvantage of the Corporation.



Section 1(a)(i) and (ii) shall not apply to residents of California.


To the extent permitted by applicable law, including but not limited to any
applicable rules governing attorney conduct (such as the ABA Model Rules of
Professional Conduct and state versions thereof), Sections 1(a)(i) and (ii) and
Section 1(b) relating to non-solicitation, shall apply to individuals who are
employed by the Corporation in an attorney position and whose occupation during
the one-year (or two-year, for Elected Officers) period following employment
with the Corporation does not include practicing law.


In lieu of Section 1(a)(i) and (ii), as well as Section 1(b) relating to
non-solicitation, the following Section 1(a)(iii) shall apply to individuals who
are employed by the Corporation in an attorney position, and whose occupation
during the one-year (or two-year, for Elected Officers) period following
employment with the Corporation includes practicing law.


(iii)
Post-Employment Activity As a Lawyer – I acknowledge that as counsel to the
Corporation, I owe ethical and fiduciary obligations to the Corporation








--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 14










and that at least some of these obligations will continue even after my
Termination Date with the Corporation. I agree that after my Termination Date I
will comply fully with all applicable ethical and fiduciary obligations that I
owe to the Corporation. To the extent permitted by applicable law, including but
not limited to any applicable rules governing attorney conduct, I agree that I
will not:


a.
Represent any client in the same or a substantially related matter in which I
represented the Corporation where the client’s interests are materially adverse
to the Corporation; or



b.
Disclose confidential information relating to my representation of the
Corporation, including the disclosure of information that is to the disadvantage
of the Corporation, except for information that is or becomes generally known.



The Corporation’s Senior Vice President, General Counsel, and Corporate
Secretary or the General Tax Counsel, as applicable, will determine in his or
her discretion whether an individual is employed by the Corporation in an
attorney position.


(b)Non-Solicit – Without the express written consent of the Required Approver,
during the two-year period following the Termination Date, I will not (i) cause
or attempt to cause, directly or indirectly, the complete or partial loss of any
contract in effect before the Termination Date between the Corporation and any
customer, supplier, distributor or manufacturer of or to the Corporation with
which I was responsible, in whole or in part, for soliciting, negotiating,
implementing, managing, or overseeing or (ii) induce or attempt to induce,
directly or indirectly, any person who is an employee of the Corporation with
whom I worked or interacted with within two years prior to the Termination Date
to cease employment with the Corporation in order to perform work or services
for any entity other than the Corporation.


(c)Protection of Proprietary Information – Except to the extent required by law,
following my Termination Date, I will have a continuing obligation to comply
with the terms of any non-disclosure or similar agreements that I signed while
employed by the Corporation committing to hold confidential the “Confidential or
Proprietary Information” (as defined below) of the Corporation or any of its
affiliates, subsidiaries, related companies, joint ventures, partnerships,
customers, suppliers, partners, contractors or agents, in each case in
accordance with the terms of such agreements. I will not use or disclose or
allow the use or disclosure by others to any person or entity of Confidential or
Proprietary Information of the Corporation or others to which I had access or
that I was responsible for creating or overseeing during my employment with the
Corporation. In the event I become legally compelled (by deposition,
interrogatory, request for documents, subpoena, civil investigative demand or
otherwise) to disclose any proprietary or confidential information, I will
immediately notify the Corporation’s Senior Vice President, General Counsel and
Corporate Secretary as to the existence of the obligation and will cooperate
with any reasonable request by the Corporation for assistance in seeking to
protect the information. All materials to which I have had access, or which were
furnished or otherwise made available to me in connection with my employment
with the Corporation shall be and remain the property of the Corporation. For
purposes of this PECA, “Confidential or Proprietary Information” means
Proprietary Information within the meaning of CRX-015C (a copy of which has been
made available to me), including but not limited to information that a person or
entity desires to protect from unauthorized disclosure to third parties that can
provide the person or entity with a business, technological, or economic







--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 15










advantage over its competitors, or which, if known or used by third parties or
if used by the person’s or entity’s employees or agents in an unauthorized
manner, might be detrimental to the person’s or entity’s interests. Confidential
or Proprietary Information may include, but is not limited to:


(i)
existing and contemplated business, marketing and financial business information
such as business plans and methods, marketing information, cost estimates,
forecasts, financial data, cost or pricing data, bid and proposal information,
customer identification, sources of supply, contemplated product lines, proposed
business alliances, and information about customers and competitors,



(ii)
existing and contemplated technical information and documentation pertaining to
technology, know how, equipment, machines, devices and systems, computer
hardware and software, compositions, formulas, products, processes, methods,
designs, specifications, mask works, testing or evaluation procedures,
manufacturing processes, production techniques, research and development
activities, inventions, discoveries, and improvements, and



(iii)
human resources and personnel information.



(d)No Disparagement – Following the Termination Date, I will not make any
statements, whether verbal or written, that disparage or reasonably may be
interpreted to disparage the Corporation or its directors, officers, employees,
technology, products or services with respect to any matter whatsoever.


(e)Cooperation in Litigation and Investigations – Following the Termination
Date, I will, to the extent reasonably requested, cooperate with the Corporation
in any pending or future litigation (including alternative dispute resolution
proceedings) or investigations in which the Corporation or any of its
subsidiaries or affiliates is a party or is required or requested to provide
testimony and regarding which, as a result of my employment with the
Corporation, I reasonably could be expected to have knowledge or information
relevant to the litigation or investigation. Notwithstanding any other provision
of this PECA, nothing in this PECA shall affect my obligation to cooperate with
any governmental inquiry or investigation or to give truthful testimony in
court.


2.Consideration and Acknowledgement. I acknowledge and agree that the benefits
and compensation opportunities being made available to me under the Award
Agreement are in addition to the benefits and compensation opportunities that
otherwise are or would be available to me in connection with my employment by
the Corporation and that the grant of the RSUs is expressly made contingent upon
my agreements with the Corporation set forth in this PECA. I acknowledge that
the scope and duration of the restrictions in Section 1 are necessary to be
effective and are fair and reasonable in light of the value of the benefits and
compensation opportunities being made available to me under the Award Agreement.
I further acknowledge and agree that as a result of the high level executive and
management positions I hold with the Corporation and the access to and extensive
knowledge of the Corporation's Confidential or Proprietary Information,
employees, suppliers and customers, these restrictions are reasonably required
for the protection of the Corporation's legitimate business interests.













--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 16












3.Remedies For Breach of Section 1; Additional Remedies of Clawback and
Recoupment.


(a)I agree, upon demand by the Corporation, to forfeit, return or repay to the
Corporation the “Benefits and Proceeds” (as defined below) in the event any of
the following occur:


(i)
I breach any of the covenants or agreements in Section 1;



(ii)
The Corporation determines that either (a) my intentional misconduct or gross
negligence, or (b) my failure to report another person’s intentional misconduct
or gross negligence of which I had knowledge during the period I was employed by
the Corporation, contributed to the Corporation having to restate all or a
portion of its financial statements filed for any period with the Securities and
Exchange Commission;



(iii)
The Corporation determines that I engaged in fraud, bribery, or any other
illegal act, or that my intentional misconduct or gross negligence (including
the failure to report another person’s intentional misconduct or gross
negligence of which I had knowledge during the period I was employed by the
Corporation) contributed to another person’s fraud, bribery, or other illegal
act, which in any such case adversely affected the Corporation’s financial
position or reputation; or



(iv)
Under such other circumstances specified by final regulation issued by the
Securities and Exchange Commission entitling the Corporation to recapture or
clawback “Benefits and Proceeds” (as defined below).



(b)The remedy provided in Section 3(a) shall not be the exclusive remedy
available to the Corporation for any of the conduct described in Section 3(a)
and shall not limit the Corporation from seeking damages or injunctive relief.


(c)For purposes of this Section 3, “Benefits and Proceeds” means (i) to the
extent I own Stock issued in respect of vested RSUs, such Stock; (ii) to the
extent I no longer own the shares of Stock of the Corporation issued in respect
of the RSUs, cash in an amount equal to the greater of (x) the value of such
Stock on the date the associated RSUs vested (which, unless otherwise determined
by the Management Development and Compensation Committee of the Board of
Directors of the Corporation, shall be equal to the closing price of the shares
of Stock as finally reported by the New York Stock Exchange on such date), and
(y) the proceeds received in connection with the disposition of such Stock; and
(iii) to the extent I have not earned the RSUs fully, all of my remaining
rights, title or interest in my Award and any accrued dividend equivalents with
respect thereto.


4.Injunctive Relief. I acknowledge that the Corporation’s remedies at law may be
inadequate to protect the Corporation against any actual or threatened breach of
the provisions of Section 1 or the conduct described in Section 3(a), and,
therefore, without prejudice to any other rights and remedies otherwise
available to the Corporation at law or in equity (including but not limited to,
an action under Section 3(a), the Corporation shall be entitled to the granting
of injunctive relief in its favor and to specific performance without proof of
actual damages and without the requirement of the posting of any bond or similar
security.









--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 17










5.Invalidity; Unenforceability. It is the desire and intent of the parties that
the provisions of this PECA shall be enforced to the fullest extent permissible.
Accordingly, if any particular provision of this PECA is adjudicated to be
invalid or unenforceable, this PECA shall be deemed amended to delete the
portion adjudicated to be invalid or unenforceable, such deletion to apply only
with respect to the operation of this provision in the particular jurisdiction
in which such adjudication is made.


6.Definitions. Capitalized terms not defined in this PECA have the meaning given
to them in the Plan, as applicable. For purposes of this PECA, the following
terms have the meanings given below:


(a)“Restricted Company” means The Boeing Company, General Dynamics Corporation,
Northrop Grumman Corporation, the Raytheon Company, United Technologies
Corporation, Honeywell International Inc., BAE Systems Inc., L-3 Communications
Corporation, the Harris Corporation, Thales, Airbus Group, Inc., Textron Inc.,
Finmeccanica SpA, Leidos Holdings, Inc. and (i) any entity directly or
indirectly controlling, controlled by, or under common control with any of the
foregoing, and (ii) any successor to all or part of the business of any of the
foregoing as a result of a merger, reorganization, consolidation, spin-off,
split-up, acquisition, divestiture, or similar transaction.
 
(b)“Competitive Products or Services” means products or services that compete
with, or are an alternative or potential alternative to, products sold or
services provided by a subsidiary, business area, division or operating unit or
business of the Corporation as of the Termination Date and at any time within
the two-year period ending on the Termination Date; provided, that, (i) if I had
direct responsibility for the business of, or function with respect to, a
subsidiary, or for a business area, division or operating unit or business of
the Corporation at any time within the two-year period ending on the Termination
Date, Competitive Products or Services includes the products so sold or the
services so provided during that two-year period by the subsidiary, business
area, division or operating unit of the Corporation for which I had
responsibility, and (ii) if I did not have direct responsibility for the
business of, or function with respect to, a subsidiary, or for a business area,
division or operating unit or business of the Corporation at any time within the
two-year period ending on the Termination Date, Competitive Products or Services
includes the products so sold or the services so provided by a subsidiary,
business area, division or operating unit of the Corporation for which I had
access (or was required or permitted such access in the performance of my duties
or responsibilities with the Corporation) to Confidential or Proprietary
Information of the Corporation at any time during the two-year period ending on
the Termination Date.


(c)“Required Approver” means:


(i)
with respect to the Chief Executive Officer and President, the Management
Development and Compensation Committee of the Corporation’s Board of Directors;



(ii)
with respect to any Elected Officer (other than the Chief Executive Officer and
President), the Corporation’s Chief Executive Officer; or



(iii)
with respect to all other employees, the Senior Vice President, Human Resources
of the Corporation.










--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 18










(d)“Elected Officer” means an officer of the Corporation who was elected to his
or her position by the Corporation’s Board of Directors.


7.Miscellaneous.


(a)The Plan, the Award Agreement (with Exhibit B) and this PECA constitute the
entire agreement governing the terms of the award of the RSUs to me.


(b)This PECA shall be governed by Maryland law, without regard to its provisions
governing conflicts of law. Any enforcement of, or challenge to, this PECA may
only be brought in the United States District Court for the District of
Maryland, unless such court determines that it does not have subject matter
jurisdiction, in which case any such enforcement or challenge may be brought in
the Circuit Court of Maryland. Both parties consent to the proper jurisdiction
and venue of such court, as applicable, for the purpose of enforcing or
challenging this PECA.


(c)This PECA shall inure to the benefit of the Corporation’s successors and
assigns and may be assigned by the Corporation without my consent.


(d)This PECA provides for certain obligations on my part following the
Termination Date and shall not, by implication or otherwise, affect in any way
my obligations to the Corporation during the term of my employment by the
Corporation, whether pursuant to written agreements between the Corporation and
me, the provisions of applicable Corporate policies that may be adopted from
time to time or applicable law or regulation.


This PECA is effective as of the acceptance by me of the award of RSUs under the
Award Agreement and is not contingent on the vesting of my RSUs.







--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 19










Exhibit B


Stock Ownership Requirements


Lockheed Martin’s Stock Ownership Requirements for Key Employees apply to all
senior level positions of Vice President and above. This reflects the
expectations of our major shareholders that management demonstrate its
confidence in Lockheed Martin through a reasonable level of personal share
ownership. This practice is consistent with other major U.S. corporations which
link some portion of personal financial interests of key employees with those of
shareholders.


Stock Ownership Requirements


Title
Annual Base Pay Multiple
 
 
Chairman, President, and Chief Executive Officer
6 times
Chief Operating Officer
5 times
Chief Financial Officer
4 times
Executive Vice Presidents
3 times
Senior Vice Presidents
2 times
Other Elected Officers
2 times
Other Vice Presidents
1 times



Satisfaction of Requirements


Covered employees may satisfy their ownership requirements with common stock in
these categories:


•
Shares owned directly.

•
Shares owned by a spouse or a trust.

•
Shares represented by monies invested in 401(k) Company Common Stock Funds or
comparable plans.

•
Share equivalents as represented by income deferred to the Company Stock
Investment Option of the Deferred Management Incentive Compensation Plan
(DMICP).

•
Unvested Restricted Stock Units.



Key employees will be required to achieve the appropriate ownership level within
five years and are expected to make continuous progress toward their target.
Appointment to a new level will reset the five year requirement. Unexercised
options prior to vesting are not counted toward meeting the guidelines.


Holding Period


Covered employees must retain net vested Restricted Stock Units and Performance
Stock Units and the net shares resulting from any exercise of stock options if
the ownership requirements are not yet satisfied.


Covered employees are asked to report annually on their progress toward
attainment of their share ownership goals.





